DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment to claims 1, 3 and 5, submitted January 4, 2021 is acknowledged and entered. 
Response to Arguments
Applicant’s arguments, see pages 12 - 13, filed January 4, 2021, with respect to the objection of claims 2 and 3 have been fully considered and are persuasive in view of the cancellation of claim 2 and amendment to claim 3.  The objection of claims 2 and 3 has been withdrawn. 
Applicant’s arguments, see page 11 - 12, filed January 4, 2021, with respect to rejection of claims 1 – 9 under 35 USC 112(b) have been fully considered and are persuasive in view of the claim amendment, cancellation of claim 2 and arguments presented.  The rejection of claims 1 – 9 under 35 USC 112(b) has been withdrawn. 
Applicant’s arguments, see page 12, filed January 4, 2021, with respect to the rejection of claim 2 under 35 USC 112(b) and 35 USC 101 have been fully considered and are persuasive in view of the cancellation of claim 2.  The rejection of claim 2 under 35 USC 112(b) and 35 USC 101 has been withdrawn. 
Applicant’s arguments, see pages 12 - 13, filed January 4, 2021, with respect to the rejection(s) of claim(s) 3 and 4 under 35 USC 112(b) and 35 USC 101 have been fully considered and are persuasive in view of the claim amendment.  Therefore, the 
Applicant’s arguments, see page 13 - 14, filed January 4, 2021, with respect to the rejection of claims 5 - 9 2 under 35 USC 112(b) and 35 USC 101 have been fully considered and are persuasive in view of the amendment to claim 5.  The rejection of claims 5 - 9 under 35 USC 112(b) and 35 USC 101 has been withdrawn. 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: structural formula of 4-methyl-5-vinylthiazolyl polymerized spherical ionic liquid of claim 1 has been amended.  However, the specification does not contain an identical structural formula for 4-methyl-5-vinylthiazolyl polymerized spherical ionic liquid.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 3 and 4 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 3 is dependent upon claim 2, which Applicant canceled with the amendment received January 4, 2021.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the 
Claim 4 is rejected for depending upon a rejected base claim.
Allowable Subject Matter
Claims 1 and 5 – 9 are allowed.
Claims 3 and 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(d), set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  Claims are allowed for reasons of record.
Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bukowska et al. (Express Polymers Letters, vo. 11, no. 1, 2017).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YATE K. CUTLIFF whose telephone number is (571)272-9067.  The examiner can normally be reached on Monday-Friday (8:30 - 5:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272 - 2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YATE' K CUTLIFF/Primary Examiner, Art Unit 1622